Title: To James Madison from William Blackledge, 28 May 1808
From: Blackledge, William
To: Madison, James



Sir
Newbern May 28th. 1808

The death of Mr. Benjamin Woods late district attorney of the United States for the North Carolina District renders the appointment of a Successor necessary.  I have not heard of any applicant for the appointment but Daniel Carthy Esque. of this place.  Of his talents you have other sufficient testimony.  My principle object in writing this is to apprize you that I do not know of any lawyer who is friendly to the present administration that either is a candidate for the appointment, or will be.  If any other person besides Mr, Carthy is a candidate it is more than I know.  With the highest respect I have the honor to be your Obdt. Servt.

Wm. Blackledge

